Title: To Alexander Hamilton from Edward Stevens, 8 May 1778
From: Stevens, Edward
To: Hamilton, Alexander


London May 8th 1778
Mon cher Ami,
Comment vous portez vous? & comment vous êtes vous porté depuis que je n’ai eu le plasir de vous voir? Si vous êtes en bonne santé tout est bien avec vous; j’en suis sûre. Qui pourrait avoir imaginé mon Ami qu’un homme de votre grandeur, de votre délicatesse de constitution, & de votre tranquillité aurait brillé tant, & en si peu de tems, dans le Champ de Mars, que vous l’avez fait. Je vous assure mon Colonel que je me suis tourmenté beaucoup par rapport à votre santé, la quelle m’a été toujours tres chere depuis le commencement de notre connaissance. Je ne sais pas comment vous pourrez soutenir les duretés, & les fatigues d’une campagne dhiver, en Amerique. Assurément votre constitution n’aurait jamais soutenue de telle sévérité sans l assistance de quelque chose fort extraordinaire. Que ce que ce cette chose extra.? Je ne saurais vous dire, si ce n’est pas ce grand homme W– –n, dont 1 exemple est si singulier, dont la fermeté est si in ébranlable, dont la Persévérance est si inouie, dont les moeurs sont si douces, dont la moderation est si extraordinaire, dont la clemence & si frappant, & dont les actions, en général, sont si eclatants que toute l’Europe en est etonné. En verité mon Cher Hamilton quand on pense à toutes ses choses la, &, en même tems, à ce qu on m’a dit que vous etes l’Aid de camp d’un tel homme ce n’est pas tout-a-fait si difficile à concevoir comment vous vous etes soutenu jusque le present. Quand Je pense aux actions de Monr W– –n, & quand je les compare aux actions d’Annibal, d’Alexandre, ou de César; la comparison me paraît indigne, & je vois Wn. dans une elévation trop haute pour etre ranger avec eux. Quand on considere la Marche d’Annibal au travers les Alpes, on ne peut sempêcher de l admirer. Mais quand on envisage vos campagnes d’hiver, & l’Armée que vous aviez à vous combattre, l’expédition d’Annibal ne parait que petite. J’espere quelque jour d’avoir l’honneur de connaitre votre General, que j’estime, & que je regard comme le liberateur de son Patrie. Le Roi de Prusse l’a honoré l’autre jour, en disant, ma foi ce Monr Was– –n doit être un homme bien singulier, pour avoir résister si long terns a toute la force d’Angleterre; la quelle dans la derniere guerre faisait tremblé à toute l’Europe.
Peutêtre souhaiteriez vous quelque chose des politiques; mais, en verité, je ne suis pas disposer a écrire sur ces sujets la, á present. Je dirai seulement, vous devez vous souvenir de mes sentiments quand nous nous somme quittés l’un l’autre; ils ont été toujours les mêmes. Notre Ami S. est encore à Edinbourg ou il a devenu un fort Galant homme.
Souvenez mois à Messrs Troup, Fish, & Lewis tres sincerement, & croyez moi Affectueusement votre a⟨mi⟩.
PS   Je partirai d ici pour la N.Y. dans tres peu de jours ou j’attends de vous voir avant six mois. Excusez la liberté que je prends à vous écrire en francais; ce n’est pas, soyez sûre, pour vous montré que je sait écrire pitoyablement cette Langue difficile, mais c’est pour vous montré que je desire de retenir ce que j’en sais: & qu’en l’ecrivant à un homme qui la sais parfaitement j’espere de profiter par ses correction. Adieu. Portez vous bien & ⟨—⟩ te extera sumes. Attendez de mes nouvelles aussi tot⟨—⟩ que.
